Citation Nr: 9921260	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-22 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease and disc disease of the lumbar spine.

2.  Entitlement to service connection for a left ankle condition.

3.  Entitlement to service connection for reflex dystrophy of the 
left leg and left foot.

4.  Entitlement to service connection for arthritis of the feet.

5.  Entitlement to service connection for a left hip condition, 
to include arthritis.

6.  Entitlement to service connection for a right shoulder 
condition, to include arthritis, secondary to service-connected 
right wrist condition.

7.  Entitlement to an increased (compensable) evaluation for a 
duodenal ulcer.

8.  Entitlement to an increased (compensable) evaluation for a 
right wrist condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to June 1971.

This appeal arises from April 1994 and November 1995 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the veteran's 
claims for the appealed issues.  The April 1994 RO decision also 
denied compensable evaluations for service-connected hemorrhoids 
and cystitis.  The veteran did not appeal those determinations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.
2.  There is no medical evidence of a nexus between any currently 
diagnosed degenerative joint disease and disc disease of the 
lumbar spine, a left ankle condition, reflex dystrophy of the 
left leg and left foot, arthritis of the feet, or a left hip 
condition, to include arthritis, and an inservice injury or 
disease or any other incident of service.

3.  There is no medical evidence that the veteran's right 
shoulder condition, to include arthritis, was caused or 
aggravated by her service-connected right wrist condition; her 
claim for secondary service connection for a right shoulder 
condition is not plausible.

4.  The veteran's duodenal ulcer disease is not currently active 
and has not been productive of recurring symptoms once or twice 
yearly.

4.  The veteran's right wrist disability is manifested by 
osteoarthritis with essentially full but painful range of motion.


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for degenerative 
joint disease and disc disease of the lumbar spine, a left ankle 
condition, reflex dystrophy of the left leg and left foot, 
arthritis of the feet, a left hip condition, to include 
arthritis, are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for a right 
shoulder condition, to include arthritis, secondary to service 
connected right wrist condition, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a compensable rating for a duodenal ulcer 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.7, 4.14, 4.19, 4.21, 4.23-4.24, 4.110-4.113, 
4.114, Diagnostic Code 7305 (1998).
4.  The criteria for a 10 percent rating for a right wrist 
condition have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5214, 5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has 
established rules for the determination of a well grounded claim 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that the 
chronicity provision of § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well grounded 
or reopened on the basis of § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" to 
relate the veteran's present disability to his or her post-
service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded," that 
is, the claim must be plausible and capable of substantiation.  
See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or injury 
in service (established by lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Medical evidence is required to prove the existence of 
a current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A.  Degenerative joint disease of the lumbar spine

The veteran's service medical records contain September 1963 
reports which indicate the veteran complained of recurrent lower 
back and right flank pain.  Various reports contain diagnoses of 
complaints of an ovarian problem with bleeding; subjective left 
lower quadrant and left lumbar pain - but no apparent organic 
cause by X-ray of kidney, gynecology by examination, and general 
examination; and "treated in past as urinary tract infection."  
A hospitalization report indicates this was also accompanied by 
frequency and burning or urination.  An orthopedic examination 
was noted to be negative.  That report also noted that "because 
no definite disease could be found, a Psychiatric Consult was 
obtained and no psychiatric disease could be ascertained.  The 
patient's complaints disappeared spontaneously, no medication 
having been proferred [sic] and maximum benefits of 
hospitalization being achieved, the patient was discharge to full 
duty, fit for same."  A March 1967 Drill Instructor physical 
examination report indicated that, upon clinical evaluation, the 
veteran's spine was found to be normal.

A January 1968 report indicates the veteran complained of 
headaches, an upset stomach, and a backache.  A subsequent 
January 1968 report indicates the veteran complained of a cold, 
sore throat, general malaise, weakness, nausea, and abdominal 
cramping with loose stools.  A February 1968 report indicates she 
complained of chest pains since the day before, a sore throat, 
headaches, diarrhea, and back pain for over a week.  No diagnosis 
as to any of these complaints was rendered in these reports.  
These complaints continued periodically until September 1968, 
when bed rest was ordered.  In September 1968 she was seen again 
after bedrest, at which time she continued to complain of the 
same problems.  The diagnoses were flu syndrome and otitis media.  
A subsequent September 1968 report indicates the veteran 
complained of sharp chest pains, back pains, chills, and a lot of 
gas.  There are no further complaints of back pain in her service 
medical records.  Her June 1971 discharge physical examination 
report indicates that, upon clinical evaluation her spine was 
found to be normal.  There was also no history of back pain 
noted.

The veteran did not seek service connection for a lumbar spine 
condition when she filed her first application for compensation 
benefits in September 1971, nor did she report a history of any 
back problems, nor complain of any back problems, during her 
February 1972 VA examination.

No medical evidence has been submitted showing that arthritis was 
manifested to a compensable (10 percent) degree within one year 
of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

The veteran made no complaints as to her back during January 1977 
and December 1981 VA examinations.
The veteran was awarded Social Security disability benefits in 
November 1994.  The medical evidence received in connection with 
that award contains a November 1994 private physical examination 
report, which indicates that the cervical and thoraco-lumbar 
spines were nontender, with good range of motion.  Range of 
motion of the lumbar spine, however, was noted to be "down" to 
90 degrees, with finger to floor distance of 10 centimeters.  X-
rays of the lumbar spine revealed narrowing of the L5-S1 joint 
space with very mild degenerative hypertrophic spurring.  The 
examiner indicated the veteran had "low back pain associated 
with underlying degenerative joint and disc disease and 
polyarthralgias with borderline positive ANA but no other 
significant features of systemic lupus at this time."  The 
examiner indicated the veteran's "main" problem appeared to be 
lower extremity discomfort associated with removal of basal cell 
tumor and status post fusion state of the left ankle.  There is 
no opinion in this report which relates any currently diagnosed 
lumbar spine condition with the veteran's active duty military 
service.

During her July 1996 hearing the veteran testified that she 
suffered no inservice injury to her back; that only muscle 
relaxers were prescribed as treatment in service; that she 
received no Physical Profile as to her back; and that she had no 
spinal examination upon discharge.

A September 1997 private treatment report contains a history of 
two post-service back injuries, one in August 1997 and another in 
an "encounter" with a dog.

Another September 1997 private treatment report indicates an MRI 
of the lumbar spine showed a slight, mild bulging disc at the L5-
S1 level on the left side, which appeared to be pinching or 
encroaching into the neural foramen at this level.  A Total Body 
Bone Scan was noted to be normal except for the left ankle.

An October 1997 private treatment report indicates the veteran 
had fallen at home and hurt her tailbone (coccyx).

A May 1998 private physical examination report indicated there 
was no pain or joint swelling in the musculoskeletal system, and 
no backache.  A July 1998 report contained the same findings.

In summary, the veteran's inservice back complaints were acute 
and transitory, were associated with other disorders such as the 
flu or with other complaints, such as abdominal pain, or with a 
possible ovarian cyst (which, in fact, was conclusively diagnosed 
and surgically removed after service).  There is no evidence any 
back disorder was noted to be chronic.  The last report of back 
pain during service was almost three years prior to her 
discharge, and there is no medical evidence of any complaints of 
back pain until November 1994, some twenty-three years after her 
discharge.  While the veteran, as noted below, testified that her 
discharge physical was cursory, and that no examination of the 
back was actually rendered, she did not make the same contention 
as to her March 1967 Drill Instructor physical examination, which 
also found, upon clinical evaluation, that her spine was normal.  
Most importantly, however, there is no medical evidence which 
relates any current lumbar spine symptomatology with the 
veteran's military service.

Indeed, the only evidence of record which alleges the veteran's 
current degenerative joint disease of the lumbar spine is related 
to her military service are the veteran's own testimony and 
statements in the various documents she has submitted while 
advancing her claim.  However well-intentioned those statements 
may be, the Board notes the veteran, as a lay person, is not 
qualified to offer opinions regarding the etiology of 
degenerative joint disease of the lumbar spine; such 
determinations require specialized knowledge or training, and, 
therefore, cannot be made by a lay person.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), in which the Court 
held that a veteran does not meet his or her burden of presenting 
evidence of a well grounded claim where the determinative issue 
involves medical causation and the veteran presents only lay 
testimony by persons not competent to offer medical opinions.  
Where, as here, the determinative issue involves medical 
etiology, competent medical evidence that the claim is plausible 
is required in order for the claim to be well grounded.  LeShore 
v. Brown, 8 Vet. App. 406, 408 (1995).

A well grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak, supra.  Consequently, as a well 
grounded claim for service connection requires medical evidence 
of a nexus between an inservice injury or disease and a current 
disability in order to be plausible, as noted above, and no such 
evidence has been submitted, the veteran's claim for service 
connection for degenerative joint disease of the lumbar spine 
must be denied as not well grounded.  See Epps, supra.

B.  A left ankle condition, reflex dystrophy of the left leg and 
left foot, arthritis of the feet, and a left hip condition, to 
include arthritis

Initially, the Board notes that service connection for a left 
knee condition has been previously denied, and that that issue is 
not part of the present appeal.

The veteran's service medical records contain a November 1962 
report which indicates the veteran requested an "oxford 
privilege."  The report indicates the request was granted on the 
basis of unstable ankles after a number of falls with pumps.  A 
May 1963 report indicates the veteran suffered trauma to her left 
ankle with a bowling ball.  The ankle was noted to be bruised, 
with contusion.  The plan was a wrap on the ankle, to elevate the 
ankle, and hot soaks.  An April 1965 report indicates the veteran 
requested and received an "oxford chit" for a left knee 
problem.  A March 1967 physical examination report indicates 
that, upon clinical evaluation, the veterans lower extremities 
and feet were found to be normal.  A July 1967 report indicates 
the veteran injured her left leg when she walked into a locker.  
Upon examination a slight abrasion was noted on the lower left 
leg, which was noted to be healing well, although slight 
swelling, tenderness, and redness was noted.  There was a tender 
spot below the patella, and the veteran indicated that pain 
radiated down her leg when the spot was depressed.  She reported 
her left foot got numb and cold, but had no feeling in it.  
Treatment was whirlpools.  A further July 1967 report indicates 
that x-rays taken of the leg were negative, but mild localized 
edema and pitting were noted.  Treatment was noted to be hot 
packs and Darvon.

A July 1968 report indicates the veteran was seen for complaints 
of pain in both feet, particularly in the arches, and that the 
pain radiated up to her thigh on the left side.  Temporary arch 
supports were recommended for both shoes.  A July 1968 podiatry 
report indicates that no objective findings were noted, and that 
the veteran presented good feet structurally.  The impression was 
a probable strain due to physical training as a drill instructor.  
A December 1968 report indicates the veteran complained of pain 
in her left thigh and calf since physical fitness training the 
previous week.  Tenderness was found in the thigh and calf, but 
no heat or swelling was found.  The impression was muscle strain, 
and the treatment was muscle relaxant and an anti-inflammatory 
medication, with balm heat.  During her June 1971 discharge 
physical examination her lower extremities and feet were found to 
be normal.  There was also no history of any present or past 
bilateral foot, left leg, left hip, or left ankle complaints 
noted.

The February 1972 VA examination report indicates the veteran 
complained of "fallen arches," and wore regular shoes.  Upon 
examination no swelling, tenderness or spasm was noted, the feet 
were noted to be flexible, both had dorsiflexion to 0 degrees, 
and upon standing, the foot posture and long arches were noted to 
be normal.  The assessment was pes planus not found.  There is no 
evidence of any complaints of left leg, left ankle, or left hip 
problems.

No medical evidence has been submitted showing that either 
arthritis was manifested to a compensable (10 percent) degree 
within one year of the veteran's discharge from service.  See 
38 C.F.R. § 3.309(a).

The veteran made no complaints as to her left leg, left ankle, 
left hip, or feet during January 1977 and December 1981 VA 
examinations.

An October 1991 Work Hardening Functional Capacity Evaluation 
Discharge Summary indicated the veteran had basal cell carcinoma, 
left lateral calf, with skin graft performed in June 1991.

A November 1993 statement from another private physician 
indicated the veteran had undergone left ankle fusion subsequent 
to progressive arthritis of the left ankle with degenerative 
joint disease.  The physician indicated her left ankle 
arthrodesis was performed in August 1992; that she had a slow 
recovery from the surgery; that subsequently she required short 
leg bracing; that she still had a significant limp even though 
her arthrodesis was well healed; and that she also had removal of 
a neuroma of the left ankle which was underneath the radiation 
scar where the presence of carcinoma had been excised.

Another November 1993 private physician statement indicated the 
veteran had been this physician's patient since 1988.  He 
reported the veteran had left lower leg lesions that were 
diagnosed as basal cell carcinoma, which necessitated excision of 
the lesion and skin grafting.  Subsequently, the veteran 
developed causalgia (a persistent burning sensation, usually 
following partial injury of a peripheral nerve, especially the 
median and tibial) of the left ankle.  This, according to the 
statement, subsequently led to a loss of articular cartilage on 
the left ankle and marked degenerative changes with great 
difficulty walking, etc.  The physician indicated the veteran had 
been on crutches for the previous several months.

The veteran was awarded Social Security disability benefits in 
November 1994.  A partial summary of that report appears above.  
Additionally, the report noted the veteran had some associated 
atrophy of the lower leg and foot, most likely representing 
disuse changes and also quite possibly reflex dystrophy syndrome, 
late stage.  That statement concluded that it might be reasonable 
to follow up for any future manifestations of connective tissue 
disease should they develop, in view of the veteran's weakly 
positive ANA.

A July 1995 private treatment report, which noted the veteran's 
complaints of pain and swelling in both legs, contains a 
diagnosis of diffuse Lupus.
During her July 1996 hearing the veteran testified she hurt her 
left ankle in service, with a bowling ball; that she wore 
"oxfords" in service; and that she received no profile for any 
of the claimed disabilities.

January 1996 VA X-ray reports contain impressions that the right 
ankle appeared to be within normal limits, and surgical fusion of 
the left tibia and talus were noted, with no evidence of acute 
fracture.  A January 1996 VA treatment report contains diagnoses 
of status post left ankle fusion and questionable supratentorial 
component.

A July 1996 VA treatment report contains diagnoses of status post 
left leg basal cell arthrosis and fibromyalgia.

A December 1996 private treatment report contains a diagnosis of 
pes cavus deformity of the left foot, status post arthroscopic 
plantar fascial modified release.

A July 1997 VA treatment report contains a diagnosis of 
fibromyalgia.

A January 1998 private treatment report noted the veteran was 
told that the numbness she was having in both feet was probably 
due to peripheral neuropathy, which was probably secondary to 
latent diabetes mellitus.

In summary, the veteran's service medical records contains 
evidence of acute, transitory, and resolved left lower extremity 
pain and injury, but no evidence of any right foot disorder.  
There are no reports, however, after December 1968, some 2 1/2 
years prior to her discharge.  There is no evidence of any 
disability of the feet, left ankle, left leg or left hip until at 
least October 1991, over 21 years after her discharge.  Most 
importantly, however, there is no medical evidence relating any 
left ankle, left leg, left hip, or feet disability with the 
veteran's active duty military service.

Indeed, the only evidence of record which alleges that any 
current left ankle, left leg, left hip, or feet disability, 
including arthritis, is related to the veteran's active duty 
military service are the veteran's own statements during her 
personal hearing and in the various documents she has submitted 
while advancing her claim.  As noted above, however well-
intentioned those statements may be, the veteran, as a lay 
person, is not qualified to offer opinions regarding the etiology 
of the claimed disabilities.  See Jones, Espiritu, Heuer, 
Grottveit, LeShore, supra.

Consequently, as a well grounded claim for service connection 
requires medical evidence of a nexus between an inservice injury 
or disease and a current disability in order to be plausible, as 
noted above, and no such evidence has been submitted, the 
veteran's claim for service connection for bilateral foot, left 
ankle, left leg, and left hip disabilities must be denied as not 
well grounded.  See Epps, supra.

C.  A right shoulder condition, to include arthritis, secondary 
to service-connected right wrist condition

A disability which is proximately due to or the result of a 
service connected disease or injury shall be service connected.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation to a 
non-service connected disorder which is proximately due to or the 
result of a service connected disorder.  Allen v. Brown, 7 Vet. 
App. 439, 448-50 (1995).

A claim for secondary service connection must, as must all 
claims, be well grounded under 38 U.S.C.A. § 5107(a).  See Dinsay 
v. Brown, 9 Vet. App. 79, 86 (1996); Jones (Wayne), supra 
(requiring medical evidence showing a relationship between a 
service-connected disability and the condition claimed to be 
secondarily service connected); see also Locher v. Brown, 9 Vet. 
App. 535, 539 (1996); Libertine v. Brown, 9 Vet. App. 521, 522 
(1996).  There must be evidence that the disability claimed is 
proximately due to or the result of the veteran's service-
connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  For purposes of 
determining whether a claim is well grounded, the credibility of 
the evidence in support of the claim is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69, 75 (1995).

The veteran's service medical records contain an October 1964 
report which indicates she reported her right arm suddenly became 
swollen that afternoon and was then throbbing.  The report also 
indicated she was then being treated with whirlpool and an ace 
bandage for a sprained right wrist.  Examination was noted to be 
negative.  The advice was to "omit" ace bandage.  This report 
did not specifically address the right shoulder.  The March 1967 
Drill Instructor physical examination report indicated no right 
upper extremity or right shoulder complaints or disorders were 
noted.  Her June 1971 discharge physical examination report 
indicates that, upon clinical evaluation, her upper extremities, 
spine, and other musculoskeletal systems were found to be normal.  
There is no notation of any right shoulder complaints, or a 
history of any right shoulder problems.

No medical evidence has been submitted showing that any disease 
subject to presumptive service connection was manifested to a 
compensable (10 percent) degree within one year of the veteran's 
discharge from service.  See 38 C.F.R. § 3.309(a).

The Board notes that the veteran has been variously diagnosed 
with degenerative joint disease, fibromyalgia, osteoarthritis, 
and polyarthralgias in many joints.  There are no specific 
diagnoses as to the right shoulder noted in the file.  The 
veteran testified during her July 1996 personal hearing that a 
private health care provider told her that, because of cortisone 
injections due to her right wrist, and because her right arm was 
in a sling for a period of time, due to her right wrist, she 
would have bursitis in her right shoulder.  There is no medical 
opinion contained in any medical report of record, however, which 
relates any right shoulder disorder either to the veteran's 
active duty military service, or to her service-connected right 
wrist disorder.

Indeed, the only evidence of record which alleges that a right 
shoulder disorder was the result of a service-connected 
disability are the veteran's own statements during her personal 
hearing and in the various documents she has submitted while 
advancing his claim.  The relationship of the veteran's service-
connected disability and a non-service connected disability is 
not susceptible to informed lay observation, and thus, for there 
to be credible evidence of such a relationship, medical evidence 
is required.  See, e.g., Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Reiber v. Brown, 7 Vet. App. 513, 516 (1995); Schroeder 
v. Brown, 6 Vet. App. 220, 224 (1994).  Thus, the veteran's 
statements cannot be competent medical evidence.  See Caluza, 
supra.

A well grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak, supra.  Consequently, as a well 
grounded claim for direct service connection requires medical 
evidence of a nexus between an inservice injury or disease and a 
current disability in order to be plausible, as noted above, and 
for a secondary service connection claim to require medical 
evidence showing a relationship between a service-connected 
disability and the condition claimed to be secondarily service 
connected, and no such evidence has been submitted, the veteran's 
claim for service connection for service connection for a right 
shoulder condition, both on a direct and secondary basis, must be 
denied as not well grounded.  See Epps; Dinsay; Jones (Wayne), 
supra.

D.  Conclusion

The Board is aware of no circumstances in this matter that would 
put VA on notice that relevant evidence may exist, or could be 
obtained, that, if true, would make the veteran's service 
connection claims "plausible."  See generally McKnight v. 
Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1996).

II.  Increased evaluation claims

Initially, the Board finds the veteran's increased evaluation 
claims well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the veteran is found to have presented claims which are 
not inherently implausible, inasmuch as a mere allegation that a 
service connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  Further, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to her 
claim and that no further assistance to the veteran is required 
to comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1997) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of her service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1; Fenderson v. 
West, 12 Vet. App. 119, 125 (1999).  The basis of disability 
evaluations is the ability of the body as a whole, or of a system 
or organ of the body to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10.  
Although the history of a disability must be considered, where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Documents 
created in proximity to the recent claim are the most probative 
in determining the current extent of impairment.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Duodenal ulcer

A March 1996 VA gastrointestinal examination report contains 
assessments of: (1) remote history of duodenal ulcer, no current 
symptoms to suggest active disease at this time.

During her July 1996 hearing the veteran testified that her 
weight fluctuates; she has pain, gas, cramping, diarrhea, 
constipation, and bile in her mouth on occasion.

A September 1997 VA gastrointestinal examination report contains 
an assessment of a history of duodenal ulcer with 
gastroesophageal reflux disease (GERD).  

In short, there is no medical evidence of record which indicates 
any currently active ulcer disease.

Disabilities of the digestive system are rated in accordance with 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7200-7348.  Duodenal 
ulcers are rated in accordance with 38 C.F.R. § 4.114, DC 7305.  
That codes provides that a severe condition, with pain only 
partially relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of anemia 
and weight loss productive of definite impairment of health, 
warrants a 60 percent evaluation.  A moderately severe condition, 
with less than severe symptoms but with impairment of health 
manifested by anemia and weight loss, or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four or 
more times a year, warrants a 40 percent evaluation.  A moderate 
condition, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations, warrants a 20 percent 
evaluation.  A mild condition, with recurring symptoms once or 
twice yearly, warrants a 10 percent evaluation.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Accordingly, as there is no evidence of any currently active 
ulcer disease or of recurring symptoms once or twice yearly 
attributable to an ulcer, a compensable rating for the veteran's 
service-connected ulcer disease is not warranted.  38 C.F.R. 
§ 4.31.  As the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation, the claim must be 
denied.
In reaching this decision the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  A right wrist condition

A March 1996 VA examination report indicates the veteran 
complained of right wrist pain and decreased grip strength and 
sensation in the thumb and index finger.  She indicated the pain 
increases in cold weather.  Upon physical examination range of 
motion was found to be extension of 70 degrees, flexion of 40 
degrees, and radial and ulnar deviation of 15 degrees.  The 
examiner indicated there was full range of motion in the digits.  
No weakness of the extensor hallucis or intrinsic muscle wasting 
was found.  Grip strength was found to be 5 for 5.  At a 2nd 
point discrimination was 5 to 6 millimeters in the median radial 
and ulnar distribution.  X-rays (as interpreted by the examiner) 
revealed osteopenia (reduced bone mass) of the distal radius and 
ulnar in the base of the metacarpals.  The actual X-ray report, 
however, indicates that the radiologist noted an impression that 
the right wrist appeared to be within normal limits.  The 
diagnosis was early osteoarthritic changes, right wrist; no 
sensory deficit or motor deficit, by examination.

During her July 1996 personal hearing the veteran testified that 
she had pain, decreased strength, and decreased range of motion 
of  her right wrist.

A December 1997 electromyography/nerve conduction velocity study 
revealed no upper right extremity peripheral neuropathy.

The VA and private medical treatment records reveal no further 
findings.

Disabilities of the wrist are rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5214-5215.  The veteran's right 
wrist disability has been considered under DC 5214, but as the 
symptomatology of that disability does not include ankylosis, it 
cannot be evaluated under that code.  Ankylosis has been defined 
as immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  Under DC 5215, dorsiflexion of less than 15 
degrees would result in a 10 percent evaluation, and palmar 
flexion limited in line with the forearm would also warrant a 10 
percent evaluation.

In the present case, as the veteran's right wrist dorsiflexion, 
as measured during the VA examination, was found to be 70 
degrees, a noncompensable evaluation under DC 5215 would be 
warranted.  This does not end the Board's inquiry, however, as 
the veteran's service-connected right wrist disability also 
includes osteoarthritis.  Osteoarthritis is a synonym of the 
terms degenerative arthritis and degenerative joint disease.  
(citation omitted); Greyzck v. West, 12 Vet. App. 288, 291 
(1999).  Degenerative joint disease, or osteoarthritis, is 
defined as arthritis of middle age characterized by degenerative 
and sometimes hypertrophic changes in the bone and cartilage of 
one or more joints and a progressive wearing down of opposing 
joint surfaces with consequent distortion of joint position, 
usually without bony stiffening.  See Giglio v. Derwinski, 2 Vet. 
App. 560, 561 (1992).

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code.  38 C.F.R. § 4.71a, 
DC 5003.  The Court held, in the case of Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion of 
a major joint ... caused by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited motion 
and entitled to a minimum 10-percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion."  While a March 1996 radiology report does 
not show arthritis, it is apparent the VA physician who performed 
the clinical evaluation at that time interpreted the X-ray as 
showing early osteoarthritic changes.  It is the Board's judgment 
that the evidence is at least in equipoise on the question of 
whether there is X-ray evidence to show that the veteran has 
early osteoarthritis of the left knee. 

The most recent medical evidence indicates the range of motion of 
the right wrist to be 70 degrees dorsiflexion.  Normal wrist 
dorsiflexion (extension) is 0 degrees to 70 degrees; normal 
palmar flexion is 0 degrees to 80 degrees; ulnar deviation is 0 
degrees to 45 degrees; and radial deviation is 0 degrees to 20 
degrees.  See 38 C.F.R. § 4.71, Plate I.

As noted above, the veteran's current right wrist dorsiflexion 
has been found to be 70 degrees; thus, her evaluation under the 
criteria of DC 5215 would be noncompensable.  While the veteran 
is not entitled to a compensable rating under the range of motion 
code, a 10 percent rating is warranted for painful motion of the 
right wrist under Lichtenfels, supra.  Resolving the benefit of 
reasonable doubt in favor of the veteran, the Board finds there 
is painful motion of the right wrist.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  However, since there is no clinical evidence 
of painful motion, a 10 percent rating for osteoarthritis of the 
right wrist with subjective, painful, noncompensable limitation 
of motion, fully compensates the veteran for the totality of her 
right wrist disability.

In summary, the veteran's service-connected right wrist 
disability is productive of degenerative arthritis and painful 
motion.  There is no clinical evidence to show that she has any 
greater limitation of motion due to pain, incoordination or any 
other symptom so as to support a higher rating under the cited 
legal authority.  38 C.F.R. § 4.45 provides that the factors of 
disability regarding joints reside in reduction of their normal 
excursion of movements in different planes.  Inquiry will be 
directed to considerations of less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and pain 
on movement, swelling, deformity or atrophy of disuse.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  No swelling, deformity, or atrophy of disuse, however, 
of the right wrist, has been found.  Since there is no current 
medical evidence of DeLuca symptomatology of the right wrist, the 
Board is unable to conclude that the current symptomatology rises 
to the level necessary for an evaluation in excess of 10 percent 
disabling.  There is also nothing in the existing examination or 
treatment reports or other medical evidence on file to indicate 
functional limitation due to pain, weakness, or any other 
symptom, in excess of that noted in the records.

Accordingly, a 10 percent evaluation, but no more, for a right 
wrist condition is warranted.
C.  Conclusion

In reaching these decisions the Board also considered the issue 
of whether the veteran's service-connected disabilities, standing 
alone, presented an exceptional or unusual disability picture, as 
to render impractical the application of the regular schedular 
standards, such that referral to the appropriate officials for 
consideration of an extraschedular evaluation is warranted.  See 
38 C.F.R. § 3.321(b)(1); Fleshman v. Brown, 9 Vet. App. 406, 412 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence has 
been presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely to 
the service connected disabilities, as to render impractical the 
application of the regular schedular standards.  As noted above, 
no active duodenal disease process has been shown, and no 
limitation of motion or functional loss attributable to the right 
wrist has been shown.  Accordingly, the Board concludes that 
referral to the appropriate officials for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not 
warranted.


ORDER

Service connection for degenerative joint disease and disc 
disease of the lumbar spine, a left ankle condition, reflex 
dystrophy of the left leg and left foot, arthritis of the feet, 
and a left hip condition, to include arthritis, is denied.







Service connection for a right shoulder condition, to include 
arthritis, secondary to service connected right wrist condition, 
is denied.

An increased (compensable) evaluation for a duodenal ulcer is 
denied.

A 10 percent evaluation for a right wrist condition is granted.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

